Citation Nr: 1519451	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee osteoarthritis with instability and surgical scars.  

2.  Whether the character of the Veteran's discharge for his period of service from April 1999 to March 2009 is a bar to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The appellant had active, honorable service from March 1984 to March 1986.  He also had active service from April 1989 to March 2009, with a dishonorable discharge.  In a March 2011 administrative decision, the RO deemed the appellant's service from April 1989 to April 1999 honorable and his service from April 1999 to March 2009 dishonorable.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision and a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veterans Benefits Management System (VBMS) includes the representative's informal hearing presentation.  Otherwise, VBMS includes no other documents pertinent to the present appeal.  The Virtual VA claims file only contains records that are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is required for the issuance of a statement of the case (SOC).  Initially, the RO found in a March 2011 administrative decision that the appellant's active service from April 1989 to April 1999 is honorable, and that the appellant's active service from April 1999 to March 2009 is considered dishonorable for VA purposes.  In the appellant's January 2012 notice of disagreement (NOD) regarding the right knee claim, he asserted that his honorable service should extend through May 2005.  The Board finds that this is an NOD regarding the issue of his character of discharge.  The RO received this January 2012 NOD within one year of that March 2011 administrative decision, yet the March 2013 SOC only addressed the issue of entitlement to service connection for a right knee disorder.  Therefore, remand is required for issuing a SOC on this issue.  
Second, remand is required to obtain etiology opinions regarding the appellant's right knee.  The appellant argued in his May 2013 substantive appeal that his left knee problems began in April 1990, and his right knee problems followed due to shifting his weight to compensate for his service-connected left knee.  Although a VA examination was provided in March 2011, that examination report and an April 2011 addendum do not include any opinions.  Therefore, remand is also required to obtain relevant etiological opinions.  

Finally, the service treatment records for the appellant's first period of service from March 1984 to March 1986 are not in the claims file.  The RO contacted Fort Leavenworth several times in an attempt to recover these treatment records, but has never contacted the National Personnel Records Center (NPRC) for them.  Remand is finally required to make that request.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing whether the appellant's character of discharge is a bar to VA benefits for disabilities stemming from his service from April 1999 to March 2009.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Send the appellant a notice letter in connection with his claim of entitlement to secondary service connection for a right knee disorder.  The letter should inform him of the information and evidence that is necessary to substantiate the claim, the information, and evidence that VA will seek to provide, as well as the information and evidence he is expected to provide.  

3.  Contact the NPRC, Records Management Center, and/or any other appropriate repository of records, and request service treatment records for the appellant's service from March 1984 to March 1986.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Appropriate notice must be provided to the appellant and his representative.  

4.  After providing obtaining any outstanding service treatment records, provide the appellant an appropriate examination to determine the etiology of any right knee disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner should identify any currently diagnosed right knee disorders, and offer the following opinions: 

a.  Regarding each of the diagnosed right knee disorders, is the disorder at least as likely as not (50 percent or greater probability) causally or etiologically related to the appellant's service from March 1984 to March 1986?;

b.  Regarding each of the diagnosed right knee disorders, is the disorder at least as likely as not (50 percent or greater probability) causally or etiologically related to the appellant's service from April 1989 to April 1999?; and 

c.  Regarding each of the diagnosed right knee disorders, is the disorder at least as likely as not (50 percent or greater probability) caused or aggravated by the appellant's service connected left knee, to include an altered gait?

In offering these opinions, the examiner should discuss the service treatment records, including a February 1998 report of right knee pain following a basketball injury one and a half months earlier, a June 1999 orthopedic consult for a possible meniscal injury, a March 2000 treatment for right knee pain assessed as retropatellar pain syndrome, a January 2000 and July 2000 description of right knee pain as intermittent over the prior 3 years (or since 1997), a July 2000 assessment for right knee degenerative changes, the aquatic rehabilitation program the appellant participated in for right knee degenerative joint disease from July 2000 to August 2000, and the undated diagnosis for right knee bursitis.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

